                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE                                             Case No. 13-cv-03072-EMC
                                   8     MYFORD TOUCH CONSUMER
                                         LITIGATION                                        FURTHER ORDER GRANTING
                                   9                                                       PLAINTIFFS’ MOTION FOR
                                                                                           ATTORNEYS’ FEES
                                  10
                                                                                           Docket No. 527
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On August 16, 2019, Plaintiffs filed a Motion for Attorney’s Fees. See Docket No. 527

                                  15   (“AF Mot.”). Plaintiffs seek $16 million in attorneys’ fees and costs, which was the figure that

                                  16   Magistrate Judge Kim “independently proposed to the parties.” See AF Mot. at 1. Class Counsel

                                  17   represents that it accrued approximately $5,800,535 in expenses, of which $4.1 million went

                                  18   towards expert fees (primarily related to hiring engineers to review software code). Id. at 17.

                                  19   Subtracting these costs from the $16 million request, Class Counsel is effectively seeking

                                  20   $10,199,465 in attorneys’ fees.

                                  21          In assessing the request for attorneys’ fees, the Court employed both the lodestar approach

                                  22   and the percentage-of-recovery method. When compared to the $31,445,713.25 in fees accrued by

                                  23   Class Counsel (as reflected in their contemporaneously tracked records), id. at 7, the fee request

                                  24   represents a negative multiplier of .32. As the Court noted in its order granting Preliminary

                                  25   Approval: “The Ninth Circuit has observed that lodestar multipliers ranging from one to four are

                                  26   frequently awarded in complex class action cases, Vizcaino v. Microsoft Corp., 290 F.3d 1043,

                                  27   1051 n.6 (9th Cir. 2002), and ‘courts view self-reduced fees’ representing a negative multiplier on

                                  28   the lodestar ‘favorably,’ Schuchardt v. Law Office of Rory W. Clark, 314 F.R.D. 673, 690 (N.D.
                                   1   Cal. 2016). . . . [Thus,] the negative multiplier it has applied to its fee request suggests the request

                                   2   is reasonable.” Docket No. 526 at 13. Nothing has changed since the Court’s earlier order that

                                   3   would disturb its prior analysis, thus the lodestar analysis counsels in favor of granting the fee

                                   4   request. The Court also employed the percentage-of-recovery method in assessing the request for

                                   5   fees. See Bluetooth Headset, 654 F.3d at 944. The attorneys’ fees of $10,199,464.94 represent

                                   6   approximately 31% of the estimated $33 million that Ford will pay in settling this case ($17

                                   7   million settlement fund + $16 million fees and costs); while slightly high, that percentage is not so

                                   8   excessive relative to the 25% benchmark in the Ninth Circuit, see Bluetooth Headset, 654 F.3d at

                                   9   942, to impugn the request. The request for attorneys’ fees is reasonable. For these reasons and

                                  10   for those stated on the record at the fairness hearing, the Court GRANTS the Motion for

                                  11   Attorneys’ Fees in the amount of $10,199,464.94.

                                  12          Turning next to the issue of costs, as noted above, Class Counsel represents that it has
Northern District of California
 United States District Court




                                  13   accrued approximately $5,800,535.06 in expenses, of which $4.1 million went towards expert

                                  14   fees. AF Mot. at 17.1 As with the lodestar numbers, each firm provided an individualized expense

                                  15   report further explaining their expenditures. See Docket No. 528-3 at 2 (Chimicles); Docket No.

                                  16   529-1 at 2 (Hagens Berman); Docket No. 530-3 at 2 (DLG); Docket No. 531-4 at 2 (Baron &

                                  17   Budd). In addition, Plaintiffs note that some of counsel’s expenses were reduced in order to

                                  18   comply with the Court’s cost-limiting order. See, e.g., Docket No. 528 at 12 and Docket No. 528-

                                  19   3 (noting that actual Travel/Food/Lodging expenses totaled $79,479.91, but $9,220.10 of those

                                  20   expenses exceeded the limitations set forth by the Court, so only $70,259.81 was submitted). For

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27

                                  28
                                       1
                                        These expenses do not include the cost of the second mailing, which Plaintiffs’ counsel had
                                       agreed to cover (as discussed above). The estimated cost of that mailing is $119,520.
                                                                                        2
                                   1   the reasons stated on the record, as well as those reasons reflected in the Court’s order granting

                                   2   preliminary approval, see Docket No. 526, the Court GRANTS the request for expenses in the

                                   3   amount of $5,800,535.06.

                                   4          This order disposes of Docket No. 527.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: December 17, 2019

                                   9

                                  10                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  11                                                     United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
